Citation Nr: 0605383	
Decision Date: 02/24/06    Archive Date: 03/01/06	

DOCKET NO.  05-06 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left foot disability.
















INTRODUCTION

The veteran served on active military duty from May 1967 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  Specifically, in that decision, the RO 
denied the issue of entitlement to service connection for a 
left foot disability.  


FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the issues on appeal.  

2.  Second degree pes planus of the left foot was noted upon 
service entry.

3.  During service, there was no permanent increase in the 
second degree pes planus of the left foot.

4.  Other acquired left foot disability (to include gout and 
plantar fasciitis) was not shown to be present during service 
or until many years thereafter, nor may any current acquired 
left foot disability be associated with such service.


CONCLUSIONS OF LAW

1.  The preexisting pes planus of the left foot was not 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2005).

2.  The veteran does not have acquired left foot disability 
that was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to notify by means of a letter issued 
to the veteran in December 2003 and a subsequent rating 
action in February 2004 and the statement of the case issued 
in December 2004.  The above documents informed the veteran 
of the information and evidence required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  

The December 2003 letter was furnished to the veteran prior 
to the initial denial of the issue on appeal in February 
2004.  Thus, the timing requirements of VCAA notification 
have been met.  

Duty to Assist  

With regard to the duty to assist, the record contains the 
veteran's service medical records and some private medical 
records.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and that 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been procured.  

Legal Criteria and Analysis  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  Service connection may also be 
warranted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Where there is a chronic disease shown 
as such in service or within the presumptive period under 
38 C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).

In order to prevail on the issue of service connection, there 
must be medical evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  See 
also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(which holds that a condition or injury occurred in service 
alone is not enough for the grant of service connection for a 
disorder and that there must be current disability resulting 
from that condition or injury).  

The veteran, whose active service was from May 1967 to May 
1969, essentially asserts that, during service in Vietnam, he 
sustained a left foot fracture which has bothered him since 
that time.  He also essentially asserts that his preexisting 
pes planus of the left foot increased in severity during 
service.  

Second degree pes planus was noted on the entrance 
examination conducted in May 1967.  Service medical records 
also disclose that, in December 1967, the veteran was 
evaluated by a podiatrist for complaints of flatfeet.  Pes 
planus was noted, and arch supports were ordered.  In January 
1968, the veteran again complained of trouble with his feet.  
Pes planus was again noted, but the veteran was deemed fit 
for duty.  At the separation examination which was conducted 
in April 1969, the veteran reported having previously 
experienced, or experiencing at that time, foot trouble, but 
no significant or new findings were noted.  A notation of 
"flat feet Nov 63" was noted on the separation evaluation.  
In addition, the service medical records do not contain any 
other complaints or findings of left foot symptoms, including 
trauma such as a fracture.  

According to relevant post-service medical records, at a VA 
general medical examination conducted in September 1993, the 
veteran made no complaints regarding this left feet.  
Further, this evaluation demonstrated no left foot pathology, 
and a left foot disability was not diagnosed.  A private D.O. 
report dated in November 1999 notes that the veteran's main 
complaint concerned his left foot.  An impression of gout was 
given.  Also, a private medical record dated in June 2003 
provides an impression of plantar fasciitis.  

As noted above, second degree pes planus was clinically noted 
upon entry into active service.  If a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Under such circumstances, 38 U.S.C.A. 
§ 1153 applies, and the burden falls on the veteran to 
establish aggravation.  If the presumption of aggravation 
under § 1153 arises, the burden shifts to the Government to 
show a lack of aggravation by establishing that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also, Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Although the veteran in the present case essentially asserts 
that the preexisting pes planus of his left foot was 
aggravated during active service, the Board is of the opinion 
that the evidence belies that assertion.  Second degree pes 
planus was noted upon entry into active service.  Although 
there were two documented instances of complaints regarding 
his flatfeet during service, only a notation of "flat feet 
Nov 63" was recorded at separation.  Furthermore, none of 
the post-service medical records which have been obtained and 
associated with the claims folder include any references to 
complaints of, or treatment for, pes planus.  

Moreover, with regard to the current diagnoses of gout of the 
left foot and plantar fasciitis, the Board notes that the 
service medical records are devoid for clinical notation of 
either of these foot pathology.  These foot disorders were 
not found until many years after the veteran's separation 
from active military duty and have not been shown to be 
associated with his service in any way.  

The Board is sympathetic to the veteran's contentions.  
However, the veteran, as a lay person, is not competent to 
express an opinion concerning the etiology of his foot 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also 38 C.F.R. § 3.159(a).  Simply put, there is 
no competent evidence of record which would support a 
conclusion that the veteran's preexisting pes planus of his 
left foot underwent a permanent increase in severity during 
his active service or that other acquired left foot 
disability (including gout and plantar fasciitis) manifested 
itself during active service or is in any way associated with 
such service.  Thus, the Board must conclude that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a left foot disability.  


ORDER

Service connection for left foot disability is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


